Citation Nr: 0013872	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-03 454A	)	DATE
	)
	)
THE ISSUE

Whether the May 24, 1995 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the grounds 
of clear and unmistakable error.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from March 1961 to 
June 1970.

This matter comes before the Board as the result of a motion 
by the veteran alleging clear and unmistakable error in a 
decision issued by the Board on May 24, 1995.


FINDINGS OF FACT

1.  The May 24, 1995 Board decision found that decisions 
rendered by the agency of original jurisdiction (AOJ) in 
January 1982 and July 1987 had been subsumed by Board 
decisions rendered in January 1983 and February 1989 
respectively.

2.  The moving party has not alleged any error of law or of 
fact in either the Board's January 1983 decision or its 
February 1989 decision.


CONCLUSION OF LAW

The moving party's allegations of clear and unmistakable 
error in the Board's May 24, 1995 decision fail to meet the 
threshold pleading requirements for revision of that Board 
decision.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice cited at 

38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), a motion alleging clear and unmistakable error 
in a prior Board decision must set forth clearly and 
specifically the alleged error or errors of fact or of law in 
a given Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Conversely, nonspecific allegations 
of error are insufficient to satisfy the foregoing.  Motions 
that fail to comply with the requirements set forth in 
38 C.F.R. § 20.1404(b) shall be denied.  The Board notes that 
it has original jurisdiction to determine whether one of its 
prior final decisions was based upon clear and unmistakable 
error.

38 C.F.R. § 20.1403 relates to what constitutes clear and 
unmistakable error and what does not, and provides as 
follows:  

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts as they were known at the time were 
not before the Board, or the statutory 
and regulatory provisions extant at the 
time were incorrectly applied.  (b)  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.  (c)  To 
warrant revision of a Board decision on 
the grounds of clear and unmistakable 
error, there must have been an error in 
the Board's adjudication of the appeal 
which, had it not been made, would have 
manifestly changed the outcome when it 
was made.  If it is not absolutely 

clear that a different result would have 
ensued, the error complained of cannot be 
clear and unmistakable.  (d)  The 
following constitutes some, but not all, 
of those situations that do not 
constitute clear and unmistakable error:  
(1) The Secretary's failure to fulfill 
the duty to assist; (2) a disagreement as 
to how the facts were weighed or 
evaluated.

It is within the foregoing context that the veteran's claim 
must be evaluated.

The veteran contends that the Board's decision of May 24, 
1995, was based upon clear and unmistakable error.  He 
requests revision of that decision as a result.  However, he 
goes no further in challenging the efficacy of the Board's 
decision.  He does not contend that the Board's May 24, 1995 
decision was not based upon the record and the law that 
existed when that decision was rendered.  Nor does he contend 
that the decision would have been manifestly different had 
the alleged error by the Board not been made.  In effect, the 
veteran has failed to meet the threshold requirements 
necessary to indicate prima facie that the Board's May 24, 
1995 decision contained clear and unmistakable error.  

Parenthetically, the Board observes that it furnished the 
moving party with a copy of all pertinent changes to 
38 C.F.R. Part 20 as reflected in 64 Fed. Reg. 234-241 
(January 13, 1999).  The moving party was also advised that; 
(1) very specific rules had been implemented regarding the 
elements necessary to a challenge of clear and unmistakable 
error in a prior Board decision, (2) once a motion for 
revision of a prior Board decision based on an allegation of 
clear and unmistakable error has been denied, the Board will 
not consider another such motion regarding the same Board 
decision, and (3) given the foregoing, it was strongly 
suggested that the moving party enlist the aid of a 
representative to assist him in the process.  Because 

the moving party has failed to comply with the requirements 
set forth in 38 C.F.R. § 20.1404(b) despite having been 
furnished by the Board with the information necessary to 
perfect such a motion, the Board has no alternative but to 
deny his claim.


ORDER

The motion for revision of the Board's May 24, 1995, decision 
on the grounds of clear and unmistakable error is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



APPEALS NOTICE-DECISION ON MOTION FOR REVIEW FOR CLEAR AND UNMISTAKABLE 
ERROR
A copy of the Board of Veterans' Appeals (Board) decision on your motion 
for the Board to review one or more of its final decisions for clear and 
unmistakable error (CUE) accompanies this notice.  You need do nothing 
further if you are satisfied with the outcome.  If you are not satisfied 
with the Board's decision, you have the following options:
(1)  Motion for Reconsideration:  You may file a motion asking the Board to 
reconsider its decision on your CUE motion by writing a letter to the Board 
showing why you believe that the Board committed an obvious error of fact 
or law in that decision.  Address your letter to:  Director, Administrative 
Service (014), Board of Veterans' Appeals, 810 Vermont Avenue, NW, 
Washington, DC 20420.  The Board places no time limit on filing a motion 
for reconsideration.
(2)   Appeal to the United States Court of Appeals for Veterans Claims:  
You have the right to appeal this decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  A Notice of 
Appeal must be filed with the Court within 120 days from the date of 
mailing of the notice of the Board's decision.  The date of mailing is the 
date that appears on the face of the Board's decision.  The Court's address 
is:  The United States Court of Appeals for Veterans Claims, 625 Indiana 
Avenue, NW, Suite 900, Washington, DC 20004.  You may obtain information 
about the form of the Notice of Appeal, the procedure by which you may file 
your Notice of Appeal with the Court, the filing fee, and other matters 
covered by the Court's rules directly from the Court.  You must also mail a 
copy of the Notice of Appeal to the VA General Counsel (027), 810 Vermont 
Avenue, NW, Washington, DC 20420.  However, this does not take the place of 
the Notice of Appeal you must file with the Court.  Filing a copy of your 
Notice of Appeal with the General Counsel, the Board, or any other VA 
office WILL NOT protect your right of appeal to the Court.
You may file a motion for reconsideration with the Board or appeal to the 
Court or both, but filing a concurrent Notice of Appeal with the Court and 
a motion with the Board may delay your case because of jurisdictional 
conflicts.  If you file a Notice of Appeal with the Court before you file a 
motion for reconsideration with the Board, the Board will not be able to 
consider your motion without the Court's permission.  You will still have 
time to appeal to the Court after you file a motion for reconsideration 
with the Board if you file your motion promptly.  The Court has held that 
if we receive your motion for reconsideration within 120 days from the date 
we mailed you the Board's decision you will still be able to file a Notice 
of Appeal with the Court within a period of 120 days from the date that the 
Board mails you either notice that it has denied your motion or notice of 
its decision on reconsideration.
Representation before VA:  You may represent yourself before the Board, or 
you may appoint someone to represent you.  You may appoint an accredited 
representative of an organization recognized by VA (a "service 
organization"), or another individual whom you choose, to represent you in 
your claim.  These persons may not charge a fee to represent you.  In the 
alternative, you may appoint an attorney-at-law or a VA accredited agent to 
represent you.  These persons may charge you a fee for their services if:  
(1) the notice of disagreement you filed that led to the decision the Board 
has just reviewed for CUE was filed on or after November 18, 1988; and (2) 
you retained the attorney or accredited agent to represent you within one 
year from the date of the final Board decision reviewed for CUE.  An 
attorney or agent can charge a reasonable fee without meeting these 
requirements for services provided after October 9, 1992, in connection 
with a proceeding in a case arising out of a loan made, guaranteed, or 
insured under Chapter 37 of title 38, United States Code.  In all VA cases, 
a copy of any fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel (01C), Board of 
Veterans' Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  The Board 
may review the fee agreement for reasonableness: (a) on its own motion, or 
(b) on a motion filed by you, your attorney, or your accredited agent.  
Your motion, or that of your attorney or your accredited agent, must be 
filed at the same address at which the agreement was filed.
Representation before the Court:  Information about representation 
before the Court may be obtained by writing directly to the Court.  Upon 
request, the Court will provide you with a state-by-state listing of 
persons admitted to practice before the Court who have indicated their 
availability to represent appellants.




VA 
FORM
FEB 
1999 
 4597B




